Name: Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  animal product;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R1474Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations Official Journal L 145 , 29/06/1995 P. 0019 - 0024COMMISSION REGULATION (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 3 (2), 6 (1) and 15 thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the Common system of trade for ovalbumin and lactalbumin (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 2 (1), 4 (1) and 10 thereof, Whereas the Community has negotiated, in the framework of the Multilateral Trade negotiations of the Uruguay Round, various agreements and in particular the agreement on agriculture; whereas this agreement provides, amongst others, for the access to the Community markets of certain products in the egg sector and of egg albumin coming from third countries for a period of six years; whereas therefore detailed rules for the application of the import system in the egg and for egg albumin should be laid down for the period 1 July 1995 to 30 June 1996; Whereas the administration of the arrangements should be based on import licences; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applications and licences, by way of derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 1199/95 (5), should be laid down; whereas, in addition, provision should be made for the licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance; whereas it is in the interest of importers and exporters to allow the licence application to be withdrawn after the coefficient of acceptance has been fixed; Whereas, in order to ensure the regularity of imports, the quantity refered to in Annex I should be staggered over one year; Whereas, in order to ensure proper administration of the system, the security for import licences under the said system the security should be fixed at ECU 20 per 100 kg (shell egg equivalent); Whereas in order to ensure that the system is working properly and in particular to eliminate the risk of speculation inherent in the system in the egg and albumin sector, precise conditions governing access by traders to the said system should be laid down aiming at ensuring the seriousness of their acitivities in this sector; Whereas the attention of the operators should be drawn to the fact that licences may only be used for products which comply with all veterinary provisions in force in the Community; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1995 to 30 June 1996, the import tariff quotas listed in Annex I are opened for the product groups and under the conditions indicated therein. Article 2 The quotas referred to in Article 1 shall be staggered as follows: for group E1: - 20 % in the period 1 July to 30 September, - 30 % in the period 1 October to 31 December, - 30 % in the period 1 January to 31 March, - 20 % in the period 1 April to 30 June; For groups E2 and E3: - 25 % in the period 1 July to 30 September, - 25 % in the period 1 October to 31 December, - 25 % in the period 1 January to 31 March, - 25 % in the period 1 April to 30 June. Article 3 All imports into the Community under the quotas referred to in Article 1 shall be subject to the presentation of an import licence. Article 4 The import licences referred to in Article 3 shall be subject to the following provisions: (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported not less than 50 tonnes of products falling within the scope of Regulation (EEC) No 2771/75 (excluding hatching eggs) and (EEC) No 2783/85 in each of the two calendar years preceding the year in which the licence application is lodged or who are approved in accordance with Article 6 (1) of Council Directive 89/437/EEC (1) for the treatment of egg products. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system; (b) licence applications must not involve more than one of the groups referred to in Annex I of this Regulation. They may involve several products covered by different CN codes and originating in one single country; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15. Regarding groups E2 and E3, the total quantity shall be converted into shell egg equivalent. Licence applications must relate to at least one tonne and to a maximum of 10 % of the quantity available for the group concerned and the periods specified in Article 2; (c) Section 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indicated; (d) Section 20 licence applications and licences shall show one of the following: Reglamento (CE) n ° 1474/95 Forordning (EF) nr. 1474/95 Verordnung (EG) Nr. 1474/95 Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1474/95 Regulation (EC) No 1474/95 RÃ ¨glement (CE) n ° 1474/95 Regolamento (CE) n. 1474/95 Verordening (EG) nr. 1474/95 Regulamento (CE) n º 1474/95 Asetus (EY) N :o 1474/95 Foerordning (EG) nr 1474/95 ; (e) Section 24 of licences shall show one of the following: ReducciÃ ³n del derecho del AAC conforme a lo establecido en el Reglamento (CE) n ° 1474/95 Reduktion i toldsatsen i henhold til forordning (EF) nr. 1474/95 Ermaessigung des Zollsatzes gemaess Verordnung (EG) Nr. 1474/95 Ã aassÃ ¹Ã ³Ã § Ã ´Ã ¯Ã µ aeÃ ¡Ã ³Ã ¬Ã ¯Ã ½ Ã ´Ã ¯Ã µ Ã AE ueÃ °Ã ¹Ã ² Ã °Ã ±Ã ¯Ã ¢Ã «Ã Ã °aaÃ ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ue (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1474/95 Reduction of CCT duty pursuant to Regulation (EC) No 1474/95 RÃ ©duction du droit du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) n ° 1474/95 Riduzione del dazio TDC come prevede il regolamento (CE) n. 1474/95 Verlaging van het GDT-recht op grond van Verordening (EG) nr. 1474/95 ReduÃ §Ã £o do direito da PAC previsto no Regulamento (CE) n º 1474/95 Maksua alennettu seuraavan mukaisesti : Asetus (EY) N :o 1474/95 Reduktion av Gemensamma tulltaxans tariffer enligt foerordning (EG) nr 1474/95. Article 5 1. Licence applications may be lodged only during the first 10 days of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications in respect of the current period, concerning products in the same group in the Member State in which his application is lodged or in another Member State. Where an applicant submits more than one applicaiton relating to products in the same group, all applications from that person shall be inadmissible. However, each applicant may lodge more than one application for import licences for products in one group, where such products originate in more than one country. Separate applications for each country of origin must be submitted simultaneously to the comeptent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 4 (b) as well as application of the rules in the previous subparagraph, as single applications. 3. A security of ECU 20 per 100 kilograms shell egg equivalent shall be lodged for import licence applications for all products referred to in Article 1. 4. Member States shall notify the Commission, on the fifth working day following the end of the application submission period, of applications lodged for each of the products in the group in question. Such notification shall include a list of applicants and a statement of the quantities applied for in the group. All notifications, including 'nil` notifications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Annex II in cases where no application is made, and the models shown in Annexes II and III in cases where applicaitons have been made. 5. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 4. If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance for the quantities applied for. Where this percentage is less than 5 %, it is possible that the Commission will not award the quantities applied for; the securities shall be released immediately. Operators may withdraw their licence applications within 10 working days following publication of the single percentage of acceptance in the Official Journal of the European Communities if application of the percentage results in the fixing of a quantity less than 20 tonnes shell egg equivalent. The Member States shall inform the Commission thereof within five days following the withdrawal of the licence application and shall release the security immediately. The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period of the quota period referred to in Article 1. 6. Licences shall be issued as quickly as possible after the Commission has taken its decision. 7. Licences may only be used for products which comply with all veterinary provisions in force in the Community. Article 6 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue. However, licences shall not be valid beyond 30 June 1996. Import licences issued pursuant to this Regulation shall not be transferable. Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulaiton may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be enterred in section 19 of the licence. Article 8 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 1474/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 Egg sector Application for import licences at reduced duty - GATT Date Period Member State: Sender: Person to contact: Telephone: Fax: Address: DG VI/D/3 Fax (322) 296 62 79 or 296 12 27 (tonnes) Group number Quantity applied for Product weight Shell egg equivalent E 1 E 2 E 3 >END OF GRAPHIC> ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 1474/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 Egg sector Application for import licences at reduced duty - GATT Date Period Member State: (tonnes) Group number CN code Applicant (name and address) Quantity Country of origin Product weight Country of origin E 1 Total per group E 2 Total per group E 3 Total per group >END OF GRAPHIC>